        Case 2:14-cv-01255-MSG Document 146 Filed 08/18/20 Page 1 of 2




                                        August 18, 2020

Via ECF

Hon. Mitchell S. Goldberg
U.S. Courthouse
601 Market Street
Room 7614
Philadelphia, PA 19106



        Re:    Expert and Pre-Trial Extension in Catlin Specialty Insurance Co. v. J.J.
               White, Inc., Sunoco, Inc., and Sunoco, Inc. (R&M), 14-cv-01255-MSG


Dear Judge Goldberg:

        Pursuant to your Standing Policies and Procedures Order, the parties write this letter to
jointly request an extension of expert discovery and pre-trial deadlines, consistent with our
accompanying proposed order.

       The parties have worked diligently to produce discovery materials and expert reports.
Because of the COVID-19 outbreak, however, the parties have been unable to schedule the
remaining three expert depositions. The parties’ experts are located in Pennsylvania, Texas,
and California. Counsel is located in Pennsylvania and New York. The parties therefore
request an extension of expert discovery and pre-trial deadlines, so that the parties may
complete expert discovery before exchanging exhibit lists and filing pre-trial motions.

       The parties appreciate the Court’s accommodation. Should the Court need any
additional information, the parties stand ready to have a conference call with the Court and to
respond to any questions or concerns the Court may have.




9117008_1
          Case 2:14-cv-01255-MSG Document 146 Filed 08/18/20 Page 2 of 2


Hon. Mitchell S. Goldberg
August 18, 2020
Page 2


                                             Very truly yours,


/s/ Patrick M. Tomovic                       /s/ Jeffrey B. Miceli
Patrick M. Tomovic                           Jeffrey B. Miceli

Harter Secrest & Emery LLP                   Black & Gerngross, P.C.
Lead Attorneys for Plaintiff/                Attorneys for Defendant/Counterplaintiff,
Counterdefendant Catlin Specialty            J.J. White, Inc. and Counterplaintiffs,
Insurance Company                            Sunoco, Inc. and Sunoco, Inc. (R&M)




9117008_1
057533.00086 Litigation 13937056v1
